Locher, J.,
concurring in part and dissenting in part. Although I have no quarrel with the law expressed in the syllabus, I cannot concur in its application by the majority to the facts of this case.
In my view, the trial court properly found that the structural defect in the basement wall was not readily apparent upon reasonable inspection by persons inexperienced in such matters, like the Laymans. The observability or discoverability of such a defect is a factual issue best resolved by the trier of fact, who has firsthand exposure to the evidence and can observe the demean- or of the witnesses. This is especially true where there is conflicting testimony, because the trier of fact is best able to evaluate the credibility of the testimony.
In the case sub judice, there was conflicting testimony as to the observability of the defect. On the one hand, there was testimony that the bow in the basement wall was very slight, varying from only one to three inches in depth. So inconspicuous was the defect that the Laymans’ sales agent, Ramona Olding, did not notice it even though she showed the house twice.2 Mr. Layman testified that he saw the steel bracing on the wall, but merely assumed that it was part of the structure of the house. On the other hand, there was testimony by expert witnesses in the areas of real estate construction, appraisal and sales to the effect that they thought the bow in the wall was obvious and plainly visible.
The trial court, after reviewing all the testimony and evidence, found that the defect was not observable upon reasonable inspections by purchasers such as the Laymans. The majority, however, fails to give due deference to the trial court’s findings, choosing instead to reweigh the evidence and come to its own conclusion. In doing so, the majority usurps the role of the trial court. I would uphold the trial court’s judgment as being supported by some competent, credible evidence. See, e.g., C. E. Morris Co. v. Foley Constr. Co. (1978), 54 Ohio St. 2d 279, 8 O.O. 3d 261, 376 N.E. 2d 578, syllabus.
Furthermore, the majority’s analysis applies an unreasonably high standard for the purpose of determining whether the Laymans should have observed or discovered the defective wall. In concluding that the defect was open to observation, the majority states that “witnesses who viewed the basement detected the bow and steel beams with little effort.” These witnesses were persons with experience in *180the construction, appraisal and sales of homes. However, the standard by which purchasers of real property should be measured in order to determine whether they should have observed or discovered a structural defect is that of “ordinarily prudent persons of their station and experience confronted with the same or similar circumstances.” Traverse v. Long (1956), 165 Ohio St. 249, 252, 59 O.O. 325, 326, 135 N.E. 2d 256, 259. See, also, Crum v. McCoy (1974), 41 Ohio Misc. 34, 38, 70 O.O. 2d 76, 79, 322 N.E. 2d 161, 164. Because the Lay-mans have little or no experience in the construction or buying of homes, it is simply unreasonable to compare them to persons with specialized knowledge in the fields of construction and real estate, as opposed to ordinarily prudent persons of like experience. Accordingly, I would affirm the trial court’s judgment that persons of the Laymans’ experience would not have discovered the defect upon reasonable inspection.
For these reasons, I respectfully dissent.

 Mr. Binns informed his realtor of the defect and instructed him to tell the Lay-mans about the problem. However, the realtor failed to bring this information to the attention of either the Laymans or their agent, Ramona Olding.